Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The IDS statement filed 11/16/2021 has been considered by the examiner.
Claims
Claims 1-8 are pending in the application
Response to Arguments
Applicant’s arguments, see pg. 6 filed 9/15/2021, with respect to the rejection(s) of claim(s) 1, 5, and 7 under 35 U.S.C. 102(a)(2) have been fully considered but they are not persuasive.  The applicant claims that “Donnelly’s use of the conference system 320 within the work environment of the vehicle AV 309 does not correspond to the claimed adjusting a working environment in the vehicle based on the acquired work information by changing at least any one of (i) a traveling condition, and (ii) a traveling route, such that the working environment in the vehicle corresponds to the contents of the work process.” 
However, Donnelly, in paragraph [0041] mentions dynamically updating the schedule and routing, giving the examples of “the real estate running behind schedule or a homeowner cancelling a showing because they will still be in the house.”  This corresponds to (i) changing the travelling condition, (schedule) or (ii) the traveling route (routing). Furthermore, since such change in schedule/routing necessarily changes both the time of a meeting and potentially the order in which individuals join the group, this covers the element of adjusting a working environment in the vehicle under a broadest reasonable interpretation of the element. Since no further definition has been given in the specification as to what “adjusting a working environment in the vehicle” means, the examiner must go by a broadest reasonable interpretation and assume this can range from shifting the time of a 
Applicant's arguments filed see pg. 7 filed 9/15/2021, with respect to the rejection(s) of claim(s) 8 under 35 U.S.C. 103 have been fully considered but they are not persuasive.  
As for the applicant’s argument against Pognon (US 2020/0168200), it is true that Pognon’s noise insulation does not specifically mention a change in speed (change in travelling condition) or a change in routing (change in travelling route). However, lowering the speed of a vehicle in order to produce less noise in order to comply with local noise regulations is well-known in the art.  (See, for example, pg. 93 in Acoustics and Noise Control by R.J. Peters, copyright Nov 12, 2013, Routeledge.)

Claim Objections (fixed)
The objections to claims 4 and 5 have been withdrawn. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 5, 6, and 7 are rejected under 35 U.S.C. 102(a)(2)as being clearly anticipated by US Pub. 2018/0137470 (Donnelly et al., hence Donnelly.)
As for claim 1, Donnelly teaches a vehicle for autonomous driving that moves while carrying a user, as a passenger, who is executing a work process, the vehicle comprising a controller configured to: ("A vehicle work environment provides capabilities for working and participating in meetings while riding in a vehicle such as a driverless autonomous vehicle (AV) .... when attendees can meet inside a vehicle or teleconference in multiple vehicles simultaneously." (Abstract) Vehicle: see AV 309 in Fig. 3; Controller: see Fig. 7))
acquire work information in relation to contents of the work process to be executed by the user in the vehicle; ("AVs 309 can come equipped with various security authentication systems 310 to ensure that only authorized employees have access to meetings and confidential systems. In some aspects, AVs 309 enforce one or more security protocols between each rider's user device 395 and the AV authentication systems 310 to ensure that the correct rider 301, 302, 303 is in the correct AV 309." [0050] (only invited riders can access the virtual conference. The "work information" also include the schedules/invites/pick-up-instructions. See Figs. 5 and 6.))
and adjust a working environment in the vehicle based on the acquired work information, the work environment being adjusted by changing at least any one of (i) a traveling condition, and (ii) a traveling route such that the working environment in the vehicle corresponds to the contents of the work process. ("In addition, the centralized showing servers can provide information to mobile meeting logic 160 to dynamically update the schedule and routing, such as in response to the real estate agent running behind schedule or a homeowner cancelling a showing because they will still be in the house."[0041].)
As for claim 5, Donnelly teaches: an information processing method to be performed by a computer, the information processing method comprising: ("One or more examples described herein provide that methods, techniques, and actions performed by a computing device are performed programmatically, or as a computer-implemented method. Programmatically, as used herein, means through the use of code or computer-executable instructions. These instructions can be stored in one or more memory resources of the computing device." [0018])
acquiring work information in relation to contents of a work process to be executed by a user, which is a passenger, in a vehicle for performing autonomous traveling (AVs 309 can come equipped with various security authentication systems 310 to ensure that only authorized employees have access to meetings and confidential systems. In some aspects, AVs 309 enforce one or more security protocols between each rider's user device 395 and the AV authentication systems 310 to ensure that the correct rider 301, 302, 303 is in the correct AV 309. [0050] (only invited riders can access the virtual conference. The "work information" also include the schedules/invites/pick-up-instructions. See Figs. 5 and 6.));
and adjusting a working environment in the vehicle based on the acquired work information, the work environment being adjusted by changing at least any one of (i) a traveling condition, and {ii) a traveling route such that the working environment in the vehicle corresponds to the contents of the work process ("In addition, the centralized showing servers can provide information to mobile meeting logic 160 to dynamically update the schedule and routing, such as in response to the real estate agent running behind schedule or a homeowner cancelling a showing because they will still be in the house."[0041])
As for claim 6, Donnelly also teaches a non-transitory storage medium storing a computer executable program for allowing a computer to execute the information processing method ("In an aspect, computer system 700 includes processor 704, memory 706 (including non-transitory memory), storage device 710, and communication interface 718. Computer system 700 includes at least one processor 704 for processing information. Computer system 700 also includes the main memory 706, such as a random access memory (RAM) or other dynamic storage device, for storing information and instructions to be executed by processor 704."[0077])
As for claim 7, Donnelly teaches a work support system (Fig. 2) comprising: a vehicle for autonomous driving (AV 209 Fig. 2) that moves while carrying a user, as a passenger in the vehicle, who is executing a work process (" ... the transport facilitation system sends driverless autonomous and a manager configured to manage the vehicle, the manager including a processor configured to: ( Fig. 7 computer system 700 as manager and processor 704) acquire work information in relation to contents of the work process to be executed by the user in the vehicle; (software implements the activities, [0018] work information to set up meeting (security information [0050] before establishing meeting)) and transmit, to the vehicle, an instruction to change at least any one of (i) a traveling condition, and (ii) a traveling route such that the working environment in the vehicle corresponds to the contents of the work process, (Fig. 6, 620 the routes being sent to the vehicle to pick up the conference participants in order satisfy this element) wherein: a controller of the vehicle is configured to adjust a working environment in the vehicle based on the acquired work information, the work environment being adjusted by changing at least any one of the traveling condition, and the traveling route receiving the instruction from the manager ("In addition, the centralized showing servers can provide information to mobile meeting logic 160 to dynamically update the schedule and routing, such as in response to the real estate agent running behind schedule or a homeowner cancelling a showing because they will still be in the house."[0041]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Donnelly as applied to claim 1 above, and further in view of US Pat. 6,378,319 (Mani).
As for claim 2, Donnelly does not specifically mention sensors which measure the (vehicle) environment. However, Mani, teaches the vehicle further comprises a sensor that measures a state of the working environment; (Fig. 1, temperature sensors 118 and 123) and the controller adjusts the working environment so that a measured value, which is obtained by the sensor, is within a predetermined range based on the acquired work information. (Col. 3, lines 47-62. For climate control for comfort of the driver, see Col. 4, lines 34-36). 
It would have been obvious for one of ordinary skill in the art at the time of the invention to use the temperature control of Mani together with the autonomous vehicle-mounted conferencing system of Donnelly. The motivation would be to provide automatic comfort for the driver while carrying out business.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Donnelly as applied to claim 1 above, and further in view of US Pub. 2018/0260642 (Kim et al., hence Kim.)
As for claim 3, Donnelly does not teach the use of biometric information from the user. However, Kim teaches wherein: the controller acquires biometric information of the user; ("The controller 40 senses a driver state through the driver's blinking eye, heart rare measurement and the like by using the indoor camera 11 and the radar 12." [0059]) and adjusts the working environment on the basis of the acquired biometric information of the user. (Changes the working environment by providing a warning: "warns the driver of the carelessness state through the warning unit 50 when the driver is in an carelessness state." [0063]) 
It would have been obvious for one of ordinary skill in the art at the time of the invention to use the biometric measuring/warning system of Lynch in the autonomous vehicle-mounted conferencing .

 Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Donnelly as applied to claim 1 above, and further in view of Pub. JP 2007-326526 A (Ueda).
As for claim 4, Donnelly does not teach the control of tint of the windows. However, Ueda in his vehicle patent application teaches wherein the controller further controls a degree of see-through into an interior of the moving body from outside on the basis of a traveling speed of the moving body. (See claims 1, 2 of Ueda and further mention in specification (page 3 of translation)) It would have been obvious for one of ordinary skill in the art at the time of the invention to add the window tint control of Ueda in the autonomous vehicle-mounted conferencing system of Donnelly. The motivation would be to provide privacy when the vehicle was stopped.

 Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Donnelly as applied to claim 1 above, further in view of US Pub. 2020/0168200 (Pognon et al., hence Pognon) and pg. 93 of “Acoustics and Noise Control” by R.J. Peters, hence NPL-Peters.)
As for claim 8, Donnelly does not teach control of noise or vibration in the working environment. However, Pognon teaches in his active noise control system for a vehicle, [where] the controller is configured to change the traveling condition or the traveling route so that the working environment produces the level of noise or the level of vibration that is permitted by the [system] (system measures outside noise and carries out noise-cancellation in order to create a calm environment for passengers [0040][0041]). Neither Donnelly nor Pognon specifically mention a threshold of allowed noise levels, but this sort of threshold is regularly defined when controlling a work environment used by humans. 

It would have been obvious for one of ordinary skill in the art at the time of the invention to add the noise control system of Pognon to the autonomous vehicle-mounted conferencing system of Donnelly. The motivation would be to adhere to any standards governing environmental noise that an employee can be exposed to in his/her working area.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANYA CHRISTINE SIENKO whose telephone number is (571)272-5816. The examiner can normally be reached Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on (571) 272-6956. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/TANYA C SIENKO/               Examiner, Art Unit 3661                                                                                                                                                                                         
/PETER D NOLAN/               Supervisory Patent Examiner, Art Unit 3661